Response to Arguments
Applicant's arguments, Remarks, pg. 10, filed 2/11/2021 and 2/12/2021 with respect to the status of the claims are hereby acknowledged. Claims 1, 2, 10, 12, 31, 32, and 36-39 have been amended, claims 4, 33, and 40 have been canceled without prejudice or disclaimer, and claims 45-47 have been added.
Applicant's arguments, Remarks, pg. 10, filed 2/11/2021 and 2/12/2021 with respect to the allowable subject matter is hereby acknowledged. The examiner notes the applicant’s remarks stating “Amended independent claims 1, 31, and 38 incorporate features similar to the allowable subject matter of previous, now canceled, claims 4, 33, and 40, respectively, and thus are in condition for immediate allowance.” Whereas the amended claims incorporate features “similar” to the allowable subject matter of previous, now cancelled claims 4, 33, and 40, the new amended limitations are not the same. For example, canceled claims 4, 33, and 40 relate to a limitation “causing a segmenter…to be suspended”, however, said limitation does not appear in the newly amended independent claims. Therefore, the applicant has amended the scope of the amended claims. Therefore, a new grounds of rejection will be provided below in order to take into account the newly amended limitation. 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8, 10, 12 and 31-32, 34-36, 38-39, 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan; Karthik et al.  US 8532171 B1 (hereafter Narayanan) and further in view of Nemiroff; Robert S. et al. US 20150281751 A1 (hereafter Nemiroff) and in further view Van Veldhuisen; Brenda US 20150281752 A1 (hereafter Van Veldhuisen).
Regarding claim 1, Regarding “a method comprising: receiving, from a plurality of segmenters that are segmenting corresponding streams of a content item, a plurality of proposed boundary points 
Regarding “causing a segmenter, associated with the second proposed boundary point, to extend a current segment of a corresponding stream of the content item until a time position that is at or after the time position of the first proposed boundary point; and based on a determination that a time position of a third proposed boundary point, of the plurality of proposed boundary points, is later, in the content item, than the time position of the first proposed boundary point: retaining the third proposed boundary point; and causing a segmenter, associated with the first proposed boundary point, to process a next proposed boundary point” Narayanan teaches (col. 7 ll. 4-67 – related streams sent separately received at receiver 203 are synchronized by treating the streams as independent streams wherein constant key frame intervals and inconsistent key frame intervals, the key frame determination and duration of a chunk can be decided on the video data collected from a single stream in order to determine a sync point for each of the plurality of related streams and processing at least one of the received related streams; once a large lag is determined, the ABR stream creator follows the syncing procedure; see col. 4 ll. 62-67 to col. 5 ll. 1-9 analyze each stream to determine key frames in order to synchronize all the streams. Narayanan does not explicitly use the same terms “based on a determination that a time position of a third proposed boundary point, of the plurality of proposed boundary points, is later, in the content item, than the time position of the first proposed boundary point: retaining the third proposed boundary point; and causing a segmenter, associated with the first proposed boundary point, to process a next proposed boundary point”, a person of ordinary skill in the art would have understood the timing the boundary points of each stream are analyzed in order to perform synchronization of all the stream segments. A person of ordinary 
With respect Narayanan not using the same terms as “boundary points” as discussed above, Nemiroff teaches adaptive streaming systems and methods that streams content at varying levels of quality corresponding to differing coding rates and further teaches timing positions comprising a “boundary point” para 0087-0097 – timing information is transmitted with Encoder Boundary Points for each content stream; see also para 0105-0106 – identifying, within the transcoding process in the transcoding processor 209, a time associated with boundary point data that indicates a time at which a component within the transcoding processor 209 processed or output the segment with the boundary point wherein the boundary point timestamp is based on the acquisition time and can be inserted in to a chunk boundary point frame or, in the EBP example, the boundary point timestamp may be inserted into an EBP structure; see also para 0033; para 0067-0068 transcoding module 120 includes marking the boundary of a media segment per configuration and passing it as embedded private metadata in an output stream 119 to the packager 121 wherein the signaling between the transcoder and the segmenter identifying segment boundaries and receives the transcoded video output from the transcoder and packages the video based on a delivery protocol, such as a proprietary deliver protocol; para 0067 – each of the transport streams within the same adaptive streaming group to have the same segment and fragment boundary on the same key or IDR frame for downstream seamless switching.  In other words, chunk boundary points are synchronized across each output stream representation such that the chunk boundary point is placed on the same picture (same PTS) in each output stream representation or profile.  In embodiments, an IDR synch is complemented by a boundary point synch; para 0068 – teaches EBP and timing positions correspond wherein the embodiments described apply to a Network Time Protocol (NTP) sync for Encoder Boundary Point (EBP) implementations. Nemiroff recognizes that time information in a plurality of streams may vary between transcoding modules and interfere with proper alignment of See also Nemiroff teaches para 0108-0111 – a sync point corresponds to a selected timing position such that each of the multiple transcoders, for transcoding each of the plurality of content streams, will be able to use the same timing position for a specific boundary point and results in determining a relationship between the sync point and each of the plurality of timing positions; see also para 0022 - the timing information utilized for each stream should be the exact same value across all output streams in the same group for synching between streams teaches that based on the disclosed embodiments, processing, is accomplished based on the relationship of synchronizing timing information, at least one of the plurality of encoded content streams. Narayanan does not explicitly use the same terms “based on a determination that a time position of a third proposed boundary point, of the plurality of proposed boundary points, is later, in the content item, than the time position of the first proposed boundary point: retaining the third proposed boundary point; and causing a segmenter, associated with the first proposed boundary point, to process a next proposed boundary point”, a person of ordinary skill in the art would have understood the timing the boundary points of each stream are analyzed in order to perform synchronization of all the stream segments.
As such, Nemiroff teaches the use of boundary points for synchronizing/proper alignment of video streams (e.g., a sync point corresponds to a selected timing position such that each of the multiple transcoders, for transcoding each of the plurality of content streams, will be able to use the same timing position for a specific boundary point and results in determining a relationship between the sync point and each of the plurality of timing positions). [See also Office Action, pg. 6-7, dated 5/19/2018 Jones, MUKTA KAR ET AL, and Eduardo of record incorporated herein and made of record but not relied upon in order to avoid duplicative references for supporting the understanding of encoder boundary points (EBP)].
A teaching, suggestion, or motivation to modify Narayanan in light of the teachings of Nemiroff is further evidenced in Van Veldhuisen identifying a known problem with respect to mismatch of alignment 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narayanan's method for segmenting multiple media streams of differing qualities (e.g., bit rates) comprising a computer device with encoders which utilizes time-stamp and frame-type determination in determining timing positions for frames of the corresponding video streams within one of the received media streams for synchronizing multiple related streams by further incorporating known elements of Nemiroff’s adaptive streaming systems and methods that streams content at varying levels of quality corresponding to differing coding rates and further teaches timing positions comprising a “boundary point” because the combination would enable the computing device to identify the timing information and boundary information in packets corresponding to each segment and/or fragment boundary and facilitate the processing, synchronization, and alignment of the plurality 
	See also prior art made of record but not relied upon: 
Jones; Anthony Richard US 20150256906 A1 disclosing known elements with respect to creating chunks of video content from a plurality of segments/fragments comprising boundary points relating to timing information and recognizing the need to synchronize/align a plurality of streams of video content generated from the same video with adaptive bit rate processing.

Regarding claim 2, “further comprising: the a segmenter associated with the first proposed boundary point to mark a segment boundary of a corresponding stream of the content item at the time position of the first proposed boundary point” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the prior art as discussed in Narayanan, Nemiroff, and Van Veldhuisen teaches the synchronization of segments wherein chunks are aligned to enable switching between ABR streams (see Nemiroff para 0067 – each of the transport streams within the same adaptive streaming group to have the same segment and fragment boundary on the same key or IDR frame for downstream seamless switching.  In other words, chunk boundary points are synchronized across each output stream representation such that the chunk boundary point is placed on the same picture (same PTS) in each output stream representation or profile.  In embodiments, an IDR synch is complemented by a boundary point synch; para 0068 – teaches EBP and timing positions correspond wherein the embodiments 
Regarding claim 5, “wherein each of the indications comprises an indication of an encoder boundary point in a corresponding one of the encoded content item” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 incorporated herein wherein the prior art comprising Narayanan, Nemiroff, and Van Veldhuisen disclose use of EBP for each received video stream previously encoded to produce variable bit rate encoding.
Regarding claim 6, “wherein the first boundary point comprises a most common boundary point of the plurality of boundary point” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 5 and wherein Narayanan teaches (col. 7 ll. 4-67 – related streams sent separately received at receiver 203 are synchronized by treating the streams as independent streams wherein constant key frame intervals and inconsistent key frame intervals, the key frame determination and duration of a chunk can be decided on the video data collected from a single stream in order to determine a sync point for each of the plurality of related streams and processing at least one of the received related streams; once a large lag is determined, the ABR stream creator follows the syncing procedure; see col. 4 ll. 62-67 to col. 5 ll. 1-9 analyze each stream to determine key frames in order to synchronize all the streams). See also Van Veldhuisen identifying a known problem with respect to mismatch of alignment time between different streams caused by a plurality of known delays (para 46--67, 77-87, 98-108 mismatch of time alignment between different stream representations.


Regarding claim 7, “wherein a first encoding, of the content item and corresponding to the first proposed boundary point, and a second encoding, of the content item and corresponding to the second proposed boundary point, are encoded at different bitrates” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 5-6 wherein Narayanan, Nemiroff, and Van Veldhuisen disclose use of EBP for each received video stream previously encoded to produce variable bit rate encoding and wherein Narayanan teaches col. 4 ll. 36-37 (the streams 202 are different qualities (bit rates) of the same content).

Regarding claim 8, “wherein each encoding, of a plurality of encodings of the content item, is associated with a multicast group” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 5-7 wherein Narayanan (col. 6:28-37) teaches media streams associated with a unicast or multicast.
Regarding method claims 10, “after a determination that the segmenter, associated with the second proposed boundary point, has extended the current segment of the corresponding stream until a time position that is at the time position of the first proposed boundary point causing the segmenter, associated with the second proposed boundary point, to mark a segment boundary of the corresponding stream of the content item at the time position of the first proposed boundary point” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 5-8 and wherein based on the teachings of the combination of references teach the addition of new encoder boundary point and wherein the prior art as discussed in Narayanan, Nemiroff, and Van Veldhuisen teaches the synchronization of segments wherein chunks are aligned to enable switching between ABR streams (see Nemiroff para 0067 – each of the transport streams within the same adaptive streaming group to have the same segment and fragment boundary on the same key or IDR frame for downstream seamless switching.  In other words, chunk boundary points are synchronized across each output stream representation such that the chunk boundary point is placed on the same picture (same PTS) in each 
Regarding the method of claim 12, “receiving, from the segmenter associated with the first proposed boundary point, the next proposed boundary point; determining a most recent proposed boundary point from each segmenter of the plurality of segmenters; and using the most recent proposed boundary points, from the plurality of segmenters, to select one or more segmenters, from the plurality of segmenters, to process new proposed boundary points” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 5-8, and 10 and wherein based on the teachings of the combination of references teach the addition of new encoder boundary point and wherein the prior art as discussed in Narayanan, Nemiroff, and Van Veldhuisen teaches the synchronization of segments wherein chunks are aligned to enable switching between ABR streams (see Nemiroff para 0067 – each of the transport streams within the same adaptive streaming group to have the same segment and fragment boundary on the same key or IDR frame for downstream seamless switching.  In other words, chunk such that the chunk boundary point is placed on the same picture (same PTS) in each output stream representation or profile.  In embodiments, an IDR synch is complemented by a boundary point synch; para 0068 – teaches EBP and timing positions correspond wherein the embodiments described apply to a Network Time Protocol (NTP) sync for Encoder Boundary Point (EBP) implementations; see also Van Veldhuisen para 108 teaches a chassis with a plurality of transcoding processors must slew (i.e., modify) the offset to a new offset based on a recently captured time and the modified/updated offset value is used to compute the time value for a boundary point frame, such as the time for insertion in to the EBP at the segment and fragment boundary. A person of ordinary skill in the art would have appreciated the benefit of a chassis with a plurality of segmenters for resolving different time positions for a plurality of proposed boundary points wherein a particular timing position is later in the content of other proposed boundary points in order to establish a offset to synchronize segments produced by independent segmenters on a chassis which takes into account a plurality of delays/latency when producing video streams for the same content but with each stream having different adaptive bit rates.
Regarding apparatus and system claims 31-32, 34-36 and 38-39, 41-47 are rejected on obviousness grounds as discussed in the rejection of claims 1-2, 5-8, 10 and 12 because the elements of the method claims are taught by the methods, apparatus, and systems of the combination of prior art and because the steps of the method are easily converted into elements of an apparatus and system comprising computer components. Furthermore, Nemiroff as discussed in the rejection of claims 1-2, 5-8, 10 and 12 teaches paragraph [0085] the transcoding processor 209, a segment or fragment boundary, as well as other content metadata (e.g. SCTE 35 splicing points) can be identified and marked by the transcoder 102 before being passed to the packager 121. Nemiroff teaches timing positions comprising a “boundary point” para 0087-0097 – timing information is transmitted with Encoder Boundary Points for each content stream; see also para 0105-0106 – identifying, within the transcoding process in the 

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421